DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously identified as a set of one or more backscatter nodes, consistency is required in the claims. 
Note claims 2, 4, 5, 8, 9, 10, 11 include a similar limitation including “the set”.  Also note that claims 6, 7, and 12 include “the set of nodes”.  Consistency is required in the claims specifically because the Applicant also includes “the set” when referring to a set of acoustic signals as noted in claim 3. 
Claim 13 recites the limitation "the set" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously identified as a set of one or more backscatter nodes, consistency is required in the claims.

The remainder of the claims are rejected due to their dependency on one of the claims addressed above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller (20150138920).
Referring to claims 1 and 13, Hiller shows a system (see figure 1 and figure 2) comprising:

(a) one or more acoustic transmitters (see figure 2 note the gateway node that includes an actuator, also see paragraph 20);
(b) a set of one or more acoustic backscatter nodes (see figure 1 note the set of terminal nodes that function as backscatter nodes Ref 102 also see figure 2 Ref 204); and

(i) the one or more acoustic transmitters are configured to transmit downlink acoustic signals that travel to the set (see paragraph 20 note the actuator Ref 203 configured to produce a continuous acoustic wave),
(ii) each particular acoustic backscatter node in the set is configured to perform modulation (see paragraph 22), in such a way as to modulate amplitude and/or phase of sound that reflects from the particular node (see paragraph 23 note the amplitude is modulated by creating a series of bits based on the strength of the reflection), thereby producing modulated uplink acoustic signals that encode data and that travel from the particular node to the one or more acoustic microphones (see paragraph 22-23 see the data stream that is conveyed by the echo), and
(iii) at least one of the one or more acoustic microphones is configured to take measurements of the modulated uplink acoustic signals (see paragraph 22 note the sensor 208 of the gateway node, then, may be configured to detect the echo modulated by the terminal mode).
Referring to claims 13 and 14, Hiller shows transmitting through ocean water (see figure 1)
Referring to claim 2, Hiller shows each particular acoustic backscatter node in the set:
(a) includes a piezoelectric transducer and a circuit (see figure 2 Ref 210 also see the control unit Ref 210 that includes a switch Ref 216); and

Referring to claim 4, Hiller shows at least one acoustic backscatter node in the set includes one or more sensors (see paragraph 27 and figure 2 Ref 220).
Referring to claim 6, Hiller shows (a) the set of nodes includes multiple acoustic backscatter nodes; and
(b) the multiple acoustic backscatter nodes are configured to perform the modulation in accordance with a medium access control protocol (see paragraph 58 note the broadcasted unique identifiers).
Referring to claim 8, Hiller shows each acoustic backscatter node in the set includes hardware that is configured to harvest electrical energy from the downlink acoustic signals, which hardware includes:
(a) a piezoelectric transducer that is configured to convert pressure waves into an electrical signal, which pressure waves occur in the transducer and are induced by the downlink acoustic signals (see figure 7 Ref 706);
(b) a rectifier that is configured to convert the electrical signal into direct current voltage (see paragraph 29); and
(c) one or more capacitors that are configured to store electrical energy (see paragraph 29).
Referring to claim 10, Hiller shows each bit of data that is encoded by the modulated uplink acoustic signals corresponds to a reflection state, or to a transition .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (20150138920) in view of Aftab (20200217712).
Referring to claims 5 and 16, Hiller fails to specifically show but Aftab shows a similar reference that includes (a) includes a piezoelectric transducer;
(b) also includes multiple circuits that each have a different resonant frequency; and (c) is configured to switch which of the matching circuits forms an electrical loop with the piezoelectric transducer (see paragraph 66 also see figure 1 Ref 12, 13, and 14).  It would have been obvious to include the matching circuits as shown by Aftab because this allows for a matching in the transmission center frequency of the backscatter node. 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (20150138920) in view of Erickson (20110317744).


(a) one or more acoustic transmitters (see figure 2 note the gateway node that includes an actuator, also see paragraph 20);
(b) a set of one or more acoustic backscatter nodes (see figure 1 note the set of terminal nodes that function as backscatter nodes Ref 102 also see figure 2 Ref 204); and
(c) one or more acoustic microphones (see figure 2 note the gateway node has a sensor Ref 208 also see paragraph 20 including a separate transducer for transmitting and a transducer for detecting); wherein
(i) the one or more acoustic transmitters are configured to transmit downlink acoustic signals that travel to the set (see paragraph 20 note the actuator Ref 203 configured to produce a continuous acoustic wave),
(ii) each particular acoustic backscatter node in the set is configured to perform modulation (see paragraph 22), in such a way as to modulate amplitude and/or phase of sound that reflects from the particular node (see paragraph 23 note the amplitude is modulated by creating a series of bits based on the strength of the reflection), thereby producing modulated uplink acoustic signals that encode data and that travel from the particular node to the one or more acoustic microphones (see paragraph 22-23 see the data stream that is conveyed by the echo), and
(iii) at least one of the one or more acoustic microphones is configured to take measurements of the modulated uplink acoustic signals (see paragraph 22 note the 
Erickson shows a similar acoustic communication device that teaches acoustic communication through different mediums such as water and solids is well known (see paragraph 89).  It is well understood and shown by Erickson that acoustic communication can occur through any medium that acoustic waves can propagate through.  It would have been obvious to include optical communication through various mediums to allow for communications in different environments as taught by Erickson. 
Referring to claim 18, Erickson shows a solid material is metal (see paragraph 89). 
Referring to claim 19, Erickson shows a solid material is a wood (see paragraph 89).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (20150138920) in view of Erickson (20110317744) and Aftab (20200217712).
Referring to claim 20, Hiller fails to specifically show but Aftab shows a similar reference that includes (a) includes a piezoelectric transducer;
(b) also includes multiple circuits that each have a different resonant frequency; and (c) is configured to switch which of the matching circuits forms an electrical loop with the piezoelectric transducer (see paragraph 66 also see figure 1 Ref 12, 13, and 14).  It would have been obvious to include the matching circuits as shown by Aftab because this allows for a matching in the transmission center frequency of the backscatter node. 

Allowable Subject Matter
Claims 3, 7, 9, 11, 12, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645